Citation Nr: 1619769	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to ionizing radiation.

2.  Entitlement to an increase in the "staged" ratings assigned for degenerative disc disease L4-L5 and L5-S1 (spine disability) (10 percent disabling prior to July 15, 2013, 20 percent disabling from July 15, 2013, to December 3, 2013; and 40 percent disabling from December 4, 2013).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 1986 and from October 1986 to September 1996.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for bladder cancer and granted service connection for spine disability with a 10 percent evaluation.  An interim July 2013 rating decision of the Columbia, South Carolina, RO granted an increased 20 percent rating for spine disability, effective July 15, 2013.  An interim December 2014 rating decision granted an increased 40 percent rating for spine disability, effective December 4, 2013.  An interim January 2016 rating decision continued the 40 percent rating for spine disability and assigned separately compensable ratings for radiculopathy of the bilateral lower extremities.  The Veteran's claims file remains in the jurisdiction of the Columbia, South Carolina, RO.

These matters were previously before the Board in March 2015, when they were remanded by another Veterans Law Judge (VLJ) to schedule a Board hearing.  In September 2015, the Veteran testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.  On the record at the Board hearing, the Veteran waived initial AOJ review of any additional relevant evidence added to the record since the last adjudication by the RO.  Additional evidence, to include a January 2016 VA examination report, was received and has been reviewed by the Board.
 
The issue of service connection for bladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 15, 2013, the Veteran's spine disability is shown to have been manifested by forward flexion of the thoracolumbar spine of 60 degrees or less or by muscle spasm severe enough to result in abnormal spine contour; it is not shown to have been manifested by forward flexion of 30 degrees or less, by favorable or unfavorable ankyloses, or by incapacitating episodes of intervertebral disc syndrome (IVDS) of a total duration of 4 weeks or greater during a 12-month period.

2.  From July 15, 2013, the Veteran's spine disability is shown to have been manifest by forward flexion of 30 degrees or less; it is not shown to have been manifested by unfavorable ankyloses of any portion of the spine or by incapacitating episodes of IVDS of a total duration of 6 weeks or greater during a 12-month period. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no greater, for spine disability prior to July 15, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5237 (2015).

2.  The criteria for a 40 percent rating, but no greater, for spine disability from July 15, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5237 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2011, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations in May 2011, July 2013, December 2013, and January 2016.  As discussed in more detail below, the Board finds the examination reports, taken together, adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2015, the undersigned explained what was needed to substantiate the increased rating claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The RO has rated the Veteran's service-connected spine disability under the provisions of Diagnostic Code 5237, based on a prior diagnosis of lumbosacral strain.  (The Board notes that the rating criteria for diseases and injuries of the spine apply irrespective of the Diagnostic Code assigned.)  He is currently assigned "staged" ratings of 10 percent, prior to July 15, 2013; 20 percent from July 15, 2013, to December 3, 2013; and 40 percent from December 4, 2013.  Under the general rating formula for diseases and injuries of the spine, the relevant ratings are assigned as follows: 

A 10 percent rating requires forward flexion greater than 80 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or tenderness not resulting in abnormal gait or spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Additionally, ratings are available for IVDS based on the extent of incapacitating episodes during a 12-month period.  A 10 percent rating requires a total duration of at least 1, but less than 2 weeks.  A 20 percent rating requires a total duration of at least 2, but less than 4, weeks.  A 40 percent rating requires a total duration of at least 4, but less than 6, weeks.  A 60 percent rating requires a total duration of at least 6 weeks.

Additionally, the Board notes that, during the pendency of this appeal, the Veteran was awarded service connection for cervical spine disability, headaches associated with cervical spine disability, bilateral hip disabilities, bilateral knee disabilities, and radiculopathy of the bilateral lower extremities.  Notably, he has not expressed disagreement with the rating assigned or the effective date.  (The Veteran has one year from the date of the January 2016 rating decision to initiate an appeal of the rating or effective date assigned for bilateral lower extremity radiculopathy by filing a Notice of Disagreement.)  Thus, to the extent that the medical and lay evidence of record refers to symptoms associated solely (based on the medical evaluations of record) with his other service connected disabilities, the ratings assigned for those disabilities are not before the Board at this time (and consideration of such symptoms in the rating assigned for the service-connected spine disability would constitute impermissible pyramiding). 

On January 2011, the Veteran was seen at a new VA facility to establish care; it was noted that he was last seen (by VA) in May 2010 (i.e., prior to the November 2010 effective date of his spine disability claim).  He reported daily back pain, for which he took ibuprofen.  He reported past use of a narcotic pain reliever.  On examination, muscle spasm was noted, but there was no spinal tenderness, straight leg raise test was negative, and he had full range of motion and strength in all extremities.  A nonsteroidal anti-inflammatory drug (NSAID) and muscle relaxant were prescribed.  No narcotic pain relievers were noted in the list of VA and non-VA medications.

On May 2011 VA examination, the Veteran reported that his service-connected spine disability had progressively worsened over time.  He reported that he took an NSAID daily and muscle relaxant as needed to control his symptoms.  He denied related urinary or fecal symptoms, erectile dysfunction, or neurological symptoms.  He denied fatigue and weakness, and he endorsed decreased motion, stiffness, spasm, and pain, described as constant, moderate, daily pain across the lower back.  He denied any radiation of pain.  He reported severe flare-ups, lasting hours and occurring more than weekly, precipitated by walking, prolonged sitting, or standing, and that the additional functional impairment that he experienced during such flare-ups was that it took longer to complete a job.  With respect to other functional/occupation impairment, the Veteran reported that he was employed fulltime, and that time lost from work (less than one week) was due to a different disability.  He reported that his spine disability slows him down, causes problems with lifting and carrying, is painful, and prevents him from playing with his kids as he would like to.

The examiner noted that the Veteran did not use a mobility device or aid, that he could walk one quarter mile, and that the Veteran did not experience incapacitating episodes of spine disease.  On physical examination, posture and head position were normal and symmetrical.  The Veteran's gait was normal.  Abnormal spine curvature (lumbar flattening) was noted.  Spasm, pain with motion, and tenderness were noted on both the left and right, with muscle spasm severe enough to be responsible for the abnormal spine curvature.  Atrophy, guarding, and weakness were not noted.  

On range of motion testing, forward flexion was limited to 80 degrees and extension to 25; lateral rotation and flexion were normal bilaterally.  There was objective evidence of pain on active range of motion and following repetitive motion, but no additional functional limitation noted after repetitive motion.  Reflex, sensory, and motor examinations were normal.  March 2011 imaging studies were reviewed and found to be normal.  

A July 2011 VA urology treatment record notes the Veteran's report of worsening chronic low back pain not resolved by muscle relaxants; he denied radicular symptoms.  On physical examination, he had a steady gait with full range of motion and strength in all extremities.  Upon pre-anesthesia evaluation, his medication was reviewed.  No VA medications related to his spine disability were noted.  Non-VA medications recorded included an NSAID and muscle relaxant; no narcotic pain relievers were noted.  A July 2011 VA primary care treatment record notes the Veteran's report of chronic back pain not relieved by the muscle relaxant prescribed.  On physical examination there was spasm but no tenderness, and straight leg raise was negative.  He was prescribed a different muscle relaxant.  An August 2011 VA treatment record notes the Veteran's report of back pain with radiation, treated with an NSAID and muscle relaxant.  He reported using a narcotic pain reliever not prescribed by VA.  

An August 2011 VA treatment record associated with treatment for his bladder cancer notes that he reported he was unable to take his NSAID due to a scheduled surgery and that his back and knee pain were beginning to flare-up.  He was prescribed a narcotic pain reliever and muscle relaxant on a short term basis, only until surgery and chemotherapy to treat that condition were finished.  A September 2011 VA treatment record notes a report of back pain associated with a urological condition.  

An October 2011 VA treatment record notes that the Veteran was advised of MRI findings of degenerative disease and bulging disc and the Veteran was to continue with his NSAID and muscle relaxant.  He also reported that he takes a narcotic pain reliever and another muscle relaxant (not prescribed by VA) as needed.  On examination, he had a normal gait without assistance device, with no limit to range of motion or strength in the extremities.  Balance was not affected.  

On February 2012 VA medication reconciliation, the Veteran was noted to be taking an NSAID and muscle relaxant regularly, and a narcotic pain reliever as needed.  He reported no change in functional ability.  These prescriptions were renewed in May 2012.

In his November 2012 substantive appeal, the Veteran stated that his spine disability prevented him from engaging in everyday functions, such as lifting and bending, and that he had chronic, constant pain.  

A January 2013 VA treatment record notes that the Veteran was taking a narcotic pain reliever (not prescribed by VA) for his left knee disability; his spine disability was not discussed.

At the June 2013 Decision Review Officer (DRO) hearing, he testified that he had taken medication prior to his May 2011 VA examination and that his range of motion without medication is less than shown on examination.  He testified that his disability had worsened, and that he was now taking a narcotic pain reliever.  He testified that his employer did not officially place him on light duty, but that there were always two employees on duty and that the other employee would perform all the heavy lifting.  The Veteran stated that he had no problem walking around. 

On July 2013 VA examination, the examiner noted that an October 2011 MRI had shown degenerative disease in the lumbar spine, but that pain was confined to the lower back, with no radiation or incapacitating episodes.  The examiner indicated that the Veteran did not report flare-ups that impacted functioning.  

On range of motion testing, forward flexion was to 50 degrees, extension to 20, and bilateral lateral rotation and flexion to 25.  Painful motion was noted to begin at the endpoints.  No additional functional loss was seen following repetitive motion testing.  Tenderness, guarding, and spasm were not noted.  Strength, sensory, and reflex testing was normal, no atrophy was present, and straight leg raise test was negative.  No signs or symptoms of radiculopathy were noted.  IVDS was not noted, and the use of assistive devices was not noted.  The examiner indicated that the Veteran's spine disability did not impact his ability to work. 

In November 2013 correspondence, the Veteran stated that the VA examinations did not accurately reflect his disability.  With respect to the second examination, in particular, he stated that no repetitive use testing was conducted and that his forward flexion was no greater than 15 degrees.  He also stated that he reported radiating pain, that he wears a back brace, and that he cannot stand, sit, walk, or do anything else for extended periods of time. 

In December 2013, the Veteran submitted a disability benefits questionnaire (DBQ) completed by a private physician.  In the DBQ, the private examiner noted the Veteran's report that flare-ups, consisting of pain (exacerbated by flexion and extension), limit the amount of time he can sit and stand.  On range of motion testing, forward flexion was to 30 degrees with pain throughout.  The examiner indicated that no extension was possible, but noted pain at 5 degrees.  Bilateral lateral flexion and rotation were limited to 15 degrees, with pain at 10 degrees.  The examiner noted that balance was fair, with objective signs of sweating, grimacing, struggling, and increased breathing through range of motion testing.  Paraspinal tightness through the lumbar area was noted.  Repetitive use testing was conducted, with flexion ending at 10 degrees, extension at 5, bilateral lateral flexion at 10, and bilateral lateral rotation at 5.  The examiner noted that the Veteran's balance weakened after 2 repetitions, and that he had to compensate during repetitive lifting of 5 pound crate.  The private physician noted less movement than normal, weakened movement, excess fatigability, incoordination, and painful movement after repetitive use testing, and noted that the Veteran frequently needed to sit down.  The private physician noted pain on palpation and muscle spasm that did not result in abnormal gait or spinal contour.  Muscle strength was noted at 3-/5, due to the back, with no atrophy.  Reflexes were normal, and straight leg raise was negative.  The private physician indicated that there were no radicular symptoms, but then indicated moderate to severe symptoms of pain in the bilateral lower extremities.  Regular use of a back brace at work was noted.  No incapacitating episodes were noted.  Occupational impact was noted and described as difficulty bending, reaching, and lifting.  

A February 2014 VA treatment record notes the Veteran's report that his current medication regimen (including NSAIDs, muscle relaxants, and narcotic pain relievers) was not enough to control his back pain.  The medication dosages were adjusted.  He reported no change in functional ability.  In August 2014, the Veteran contacted VA to report that his medications were not controlling his pain.  On evaluation, he reported continued back pain not controlled by medication.  A November 2014 VA treatment record notes that a private pain management specialist (specialist) was tapering the Veteran's use of narcotic pain relievers and muscle relaxants.  

A November 2014 treatment record from the specialist notes that it was a new consultation for back pain radiating to both legs that had worsened over the years.  Decreased range of motion was noted, but not measured.  The lumbar spine was tender to palpation.  Straight leg raise was negative and facet loading positive.  Narcotic and nerve pain medications were prescribed.  The specialist diagnosed low back pain aggravated by hyperextension and rotation of the spine without a strong radicular component and no specific associated neurological deficit.  In December 2014, nerve studies were conducted and were normal.  The Veteran reported that the narcotic pain reliever was not effective at the current strength; the dose was increased. 

A February 2015 VA treatment record notes that the Veteran was being treated for back pain by a private clinician and that symptoms were controlled with medication (the muscle relaxant had been discontinued in favor of an increased dose of narcotic pain reliever.)  The Veteran reported no change in functional ability.  In March 2015, the Veteran reported that he was no longer taking one type of narcotic pain reliever and was taking another type prescribed by a private pain management treatment provider and obtained outside the VA system.  

A February 2015 treatment record from the specialist notes that his symptoms were relieved by the prescribed medication.  The Veteran reported that the pain had worsened over the years.  Back pain and decreased range of motion were noted; range of motion was not measured, but was described as mildly restricted in all planes of movement with pain exacerbated.  Gait was normal, and there was tenderness but no spasm or swelling.  The specialist noted his suspicion that the Veteran's back pain is, in part, the result of inflammation of the lumbar facet joints.  The Veteran's medication was adjusted, and the specialist planned to review a recent MRI.    

A March 2015 treatment record from the specialist notes the Veteran's report that the medication change was helping, but that prolonged walking was still difficult.  Motor strength, reflexes, and sensation were normal.  Other clinical findings were as in February 2015.  The current medication was continued.  April 2015 private MRI results note mild spondylosis.  An April 2015 treatment record from the specialist notes that clinical findings had not changed.  Lumbar medial branch injections were recommended.  The injections were performed in May 2015.  Later that month, he reported significant improvement in his symptoms.  His medications were continued and, he was to use a TENS unit and heat/ice for further symptom control.  

In July 2015, the Veteran reported continued pain, spasm, and tenderness, with no shooting or radiating pain.  The specialist indicated that the pain (described as persistent and sometimes debilitating) was likely muscular and recommended physical therapy.  Private physical therapy records from that month note reduced range of motion, flexibility, and function, but range of motion was not measured with a goniometer.  Later that month, the specialist noted the Veteran's report that his symptoms had worsened, including more spasms.  He noted that he was participating in physical therapy and bike to work week.  Medication was not increased at that time due to planned travel.  

In August 2015, the Veteran reported that bike to work week hurt his back, but that he had restarted physical therapy and using cold instead of heat was helping.  The following month, the Veteran reported that right-sided lumbar pain had resumed as it was prior to the injections.  Another injection was given, and an NSAID was prescribed.

At the September 2015 Board hearing, the Veteran testified that he wore a back brace to the May 2011 VA examination and that it was not noted, and that the examiner did not note that he took medication that day.  He stated that he doesn't understand the nature of the test, but that he "can't do things like a normal person does," such as bend over or pick up his kids.  He further stated that the July 2013 VA examination, which he believed was done by the same person [the Board notes that the record shows that the May 2011 and July 2013 examinations were conducted by different examiners], was entirely inaccurate as the tests described in the examination (such as repetitive motion) were not actually performed.  The Veteran noted that the second VA examiner also did not note his back brace or that he had taken medication.  The Veteran testified that his symptoms had worsened, that his medication masked the severity of his disease on examination, and that he had as much pain during his second (July 2013) VA examination as on December 2013 examination.  

On January 2016 VA examination, the Veteran reported flare-ups of back pain that are occasionally so severe that he cannot get out of bed for a few days.  He reported functional impairment to include poor tolerance for prolonged sitting or standing and very poor tolerance for bending forward.  On range of motion testing, forward flexion was to 50 degrees, and all other measurements were to 10 degrees.  Pain was noted in all ranges of motion.  Repetitive use testing was performed with no additional loss of function.  Pain was noted to significantly limit functional ability with repeated use over a period of time and during flare-ups, with additional limitation of flexion to 20 degrees during flare-ups.  The examination was noted to be medically consistent with the Veteran's statements regarding flare-ups and functional loss with repetitive use over time.  The examiner noted that "current range of motion is grossly inconsistent with objective energy findings, and is better explained in large part by the lack of physical therapy, and his high-dose opiate use, both of which are proven to artificially worsen range of motion loss in excess of actual underlying disability."  The examiner noted that poor forward flexion limited lifting ability and that reduced lateral flexion and rotation limited dexterity for physical work.  

There was no evidence of localized tenderness or pain on palpation or of guarding or spasm.  Muscle strength was 4/5 (noted to be due to general deconditioning, not disability) with no atrophy.  Reflexes were normal, and lower leg/foot sensation decreased bilaterally.  Straight leg raising test was negative, with moderate bilateral lower extremity radicular pain.  There was no ankylosis of the spine.  No incapacitating episodes were noted.  No assistive devices were noted.  The examiner noted that demonstrated extreme reactions of flexion and jumping to light touch were not consistent with spinal pathology and were not objective evidence of pain or tenderness. 

As regards the time period prior to July 15, 2013, the Board notes that the May 2011 VA examination documented muscle spasm severe enough to result in the noted abnormal spine contour.  Under the Rating Schedule, these clinical findings warrant an initial disability rating of at least 20 percent.  Consequently, the Board finds that an initial 20 percent rating is warranted.  

The Board has considered whether an initial rating in excess of 20 percent is warranted, and has specifically considered the Veteran's lay testimony, at the DRO and Board hearings, that the May 2011 VA examination did not accurately reflect his level of disability because it was conducted under the ameliorating effects of medication.  (See Jones v. Shinseki, 26 Vet. App. 56 (2012)).  

The Board notes that the May 2011 VA examiner did record the Veteran took daily medication.  Although the examiner did not note that a back brace was used, reading the examination report as a whole, as is required (see Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012)), the Board finds that the examiner considered the Veteran's lay reports of functional limitation, to include that, in general, his spine disability slows him down, causes problems with lifting and carrying, is painful, and prevents him from playing with his kids as he would like to.  The examiner also noted that the Veteran experiences severe flare-ups, which caused the additional reported functional impairment that it took longer for the Veteran to complete a job.  Notably, the Veteran denied missing any work time due to his back disability.  The May 2011 examiner's findings are consistent with the Veteran's contemporaneous treatment records, which note complaints of continued back pain, but do not document the functional limitations or incapacitating episodes (with or without medication) contemplated by the Rating Schedule for a schedular rating in excess of 20 percent.  Consequently, the Board finds that the examiner adequately documented the Veteran's functional loss due to his service-connected spine disability.

The Board has considered the Veteran's testimony that the May 2011 VA examination did not accurately measure his range of motion, due, in part, to the ameliorating effects of his medication.  The Board also acknowledges the Veteran's testimony that when he does not take his medication, his range of motion (and related functional impairment) is more limited, and that the Diagnostic Codes related to the spine do not contemplate the use of ameliorating medication.  See Jones, supra.  However, the Board notes that, while the Veteran is competent to report on symptoms capable of lay observation, such as pain, he is not competent to document the degree of range of motion limitation, which is a medical question requiring precise measurement.  See 38 C.F.R. § 4.46.  

The May 2011 VA examination report is consistent with the contemporaneous medical treatment records, which note, generally, pain, spasm, and tenderness treated with prescribed medication, but do not indicate range of motion, or other functional impairment, consistent with a rating in excess of 20 percent (i.e., forward flexion limited to 30 degrees, ankylosis, or incapacitating episodes of at least 4 weeks during the past 12 months).  Therefore, there is no medical evidence (prior to December 2013) documenting the Veteran's range of motion without medication.  Although the Board acknowledges the Veteran's reports of significant pain and functional limitation, and has no reason to doubt their credibility, there is no competent (medical) evidence, to support an initial schedular rating in excess of 20 percent, and it is well-established that the Board is prohibited from resolving the matter by making its own medical determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Furthermore, the Veteran's lay statements regarding his additional limitation of movement were general (e.g., difficulty bending and lifting) and do not indicate the severity of impairment required for a rating in excess of 20 percent.  (The Board notes that some limitation of motion is explicitly contemplated by a 20 percent schedular rating.)  Consequently, the Board finds that an initial schedular rating in excess of 20 percent is not warranted.

The Board has considered whether the Veteran is entitled to an increased (40 percent) schedular rating prior to the December 4, 2013, effective date currently assigned.  After reviewing the record, the Board finds that the July 2013 VA examination is inconsistent with the other examinations of record and the contemporaneous medical treatment records.  Specifically, while the July 2013 VA examiner noted that the Veteran's functional impairment had increased (e.g., additional range of motion limitation), the examiner reported no flare-ups and no effect on the Veteran's occupational functioning.  These findings are not consistent with the other medical and lay evidence of record noting that the Veteran's back pain (and related functional impairment) causes difficulty with his employment.  (See, e.g., June 2013 DRO hearing transcript, noting that another employee must handle all physically demanding tasks.)  The Board also notes the Veteran's lay testimony, provided on multiple occasions, that the July 2013 VA examiner did not perform all the tests reported in the examination report.  The Board has no reason to doubt the Veteran's credibility in this regard, and he is competent to report matters capable of lay observation, such as how many times a range of motion test was performed.  The Board finds that the Veteran's credibility is further bolstered by the significant inconsistencies, noted above, in the July 2013 examination report.  Consequently, the Board finds that the July 2013 VA examination is of reduced probative value.

At the September 2015 Board hearing, the Veteran testified that his functional impairment at the July 2013 VA examination was the same as at the December 2013 DBQ examination, findings from which supported a 40 percent disability rating.  As noted above, the Board has no reason to doubt the Veteran's credibility in this regard.  Because the that Veteran (credibly) testified that his functional impairment in July 2013 was the same as that (medically) documented in December 2013, and because the July 2013 VA examination is of reduced probative value (and thus does not contradict the Veteran's testimony), the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected spine disability met the schedular requirements for a 40 percent rating as of the date of the July 2013 VA examination.  Consequently, resolving all doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted from July 15, 2013, (based on imputing the medical results from the December 2013 examination to the date of the July 2013 examination.)  

The Board has considered whether a schedular 40 percent rating is warranted prior to July 15, 2013.  Unfortunately, as noted above, schedular ratings are assigned based on the (measured) degree of limitation of motion, the presence of ankylosis, and duration of incapacitating episodes, which are medical questions.  There is no medical evidence documenting limitation of flexion to 30 degrees or less, ankylosis, or sufficient incapacitating episodes on a date prior to July 15, 2013, or competent lay evidence associating such medical evidence with a specific date prior to July 15, 2013, and the Board is prohibited from making its own medical determination in this regard.  Consequently, the Board finds that a schedular rating of 40 percent is not warranted prior to July 15, 2013.  (The Board notes that the assignment of "staged" ratings in this matter is consistent with the lay and medical testimony noting a worsening over time.)

The Board has considered whether a rating in excess of 40 percent is warranted at any point during the period under appeal.  Upon review of the clinical record and the Veteran's lay testimony, to include that presented at the DRO and Board hearings, the Board finds that neither ankylosis (whether favorable or unfavorable) nor incapacitating episodes is documented or alleged during the period under appeal.  Consequently, the Board finds that a rating in excess of 40 percent is not warranted at any point during the appeal period.  (The Board notes that there is no other schedular basis for a rating in excess of 40 percent.)  

The Board acknowledges that the Veteran reported on January 2016 examination that his back disability occasionally requires him to stay in bed for several days, but notes that "incapacitating episodes" are defined by Note 1 under the Formula for Rating IVDS as requiring bed rest prescribed by a physician.  Furthermore, to the extent that such flare-ups should be considered analogous to the "incapacitating episodes" contemplated under Code 5243, a rating in excess of 40 percent requires incapacitating episodes totaling at least 6 weeks in a 12-month period.  Neither the Veteran's lay description of these events as "occasional" nor the medical evidence of record supports a finding that the Veteran experiences flare-ups analogous to the "incapacitating episodes" contemplated by the rating schedule totaling at least 6 weeks in a 12-month period.  Consequently, the Board finds that such report does not support a schedular rating in excess of 40 percent for service-connected spine disability.

The Board is aware that neurological manifestations of lumbosacral disc disease are separately rated under an appropriate Code (and such rating is to then be combined with the rating under the General Formula).  As noted above, separate 20 percent evaluations were granted for radiculopathy of each lower extremity, effective October 14, 2015, and the Veteran has not disagreed with the evaluation or effective date of such disabilities.  Regardless, the Board notes that prior to October 14, 2015, the preponderance of the medical evidence reflects separate ratings for neurological manifestations are not warranted.  During this period, neurologic evaluations were essentially normal, with no evidence of radiculopathy (other than reports of pain and one instance of reduced motor strength) or neurological manifestations.  For example, treatment records show a December 2014 nerve study was noted to be normal, and a March 2015 record noted motor strength, reflexes and sensation were normal.  Therefore, separate ratings for neurological manifestations are not warranted at any time earlier than currently assigned; and the record does not show that higher ratings are warranted at any time.

Based on the foregoing, the Board concludes that the preponderance of the evidence supports an initial 20 percent, but no greater, rating and an earlier effective date of July 15, 2013, for the grant of a "staged" 40 percent, but no greater, rating for service-connected spine disability.  

The Board acknowledges the Veteran's testimony that his spine disability has worsened over time (supported by medical records noting that he was prescribed narcotic pain relievers and that medication dosages were increased) and is more severe that the medical evaluations suggest.  However, as noted above, medical evidence is required to assess the Veteran's functional impairment with respect to the schedular ratings (as higher ratings require the measurement of forward flexion or a diagnosis of ankylosis), and evaluations conducted without the ameliorating effects of medication simply are not available.  

Furthermore, the record does not establish that the rating criteria are inadequate for rating his spine disability such that an extraschedular rating is warranted.  In this case, the Veteran's spine disability manifests in symptoms such as pain, muscle spasm, fatigue, stiffness, tenderness, weakness, and incoordination, with functional limitations in walking, sitting, standing, lifting, carrying, and bending.  Such symptoms/limitations, including incapacitating episodes (to the extent that they are analogous to the impairment described on January 2016 VA examination), are contemplated in the rating criteria for spine disabilities, as discussed above.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  [To the extent that private treatment records note symptoms radiating into the lower extremities, the Board notes that service connection has been granted for those disabilities on a separate basis; the time period to appeal the effective dates assigned has not yet expired.  Consequently, the Board does not take jurisdiction of that matter here.]  The Board further finds no evidence in the record of unusual collective or combined effect caused by a combination of the Veteran's spine disability symptoms and those related to his other service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  As the schedular rating criteria reasonably describe the Veteran's disability severity and symptomatology, the assigned schedular evaluation is adequate; referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, as the Veteran has not alleged unemployability (and the medical evidence of record does not suggest that he is unemployable due to service-connected disabilities, see, e.g., August 2015 VA treatment record, noting employment on the swing shift), the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial 20 percent rating for spine disability, but no higher, prior to July 15, 2013, and a 40 percent rating, from that date, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

After review of the record, and consideration of the Veteran's hearing testimony, the Board finds that additional development is necessary with respect to the Veteran's claim of service connection for bladder cancer, both as a result of exposure to ionizing radiation and on a direct basis.

It is not in dispute that the Veteran was exposed to ionizing radiation during active service; a dose estimate was prepared based on his estimated occupational exposure.  At the Board hearing, the Veteran testified that he had additional ionizing radiation exposure from x-rays that was not accounted for in his dose estimate.  A review of his service treatment records (STRs) indicates that x-rays were taken in February 1987, June 1993, May 1993, March 1996, and July 1996.  As the negative radiation review nexus opinion was premised on the estimated radiation dose received, and as the estimated dose does not account for any x-rays taken during active service, the Board finds that it is based on an incomplete factual premise and is inadequate; remand is necessary to obtain an addendum opinion.  

Additionally, the Board notes that the record suggests that the Veteran's bladder cancer may have initially manifested during active service.  The Veteran's service treatment records (STRs) note that he was treated during active service for hematuria of unknown etiology.  See, e.g., July 1996 STR.  Chronic hematuria was documented following separation from active service.  See, e.g., October 2000 and August 2006 private treatment records.  In September 2007, following complaints of more frequent hematuria and other urological symptoms, a bladder tumor was discovered on CT scan.  The tumor was described as "very large" in an October 2007 postoperative report.  At the September 2015 Board hearing, the Veteran testified that he was told by his doctor that the tumor had been growing for a long time.  The Board finds that the evidence of record meets the low threshold outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), and triggers the Secretary's duty to assist by providing a VA medical examination and nexus opinion as to service connection on a direct basis.  Therefore, on remand, the Veteran must be provided with a VA examination to address the question of whether it is as likely as not that his bladder cancer is related to his active service on a direct basis (i.e., whether it first manifested during active service.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain a revised radiation dose estimate to include the Veteran's exposure to x-rays (to specifically include those take in February 1987, June 1993, May 1993, March 1996, and July 1996, as well as any others noted in the record.)  After obtaining the requested revised radiation dose estimate, further development should be completed pursuant to the provisions of 38 C.F.R. § 3.311.

2.  Also, arrange for the Veteran to be afforded a VA examination by an oncologist or other appropriate medical provider to address the probable etiology of his bladder.  The examiner should review the claims folder in connection with the examination.  The examiner should be asked to provide an opinion as to the onset of the Veteran's bladder cancer, and whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bladder cancer is related to his active service, to include documented treatment for hematuria therein. 

The examiner must explain the rationale for any opinion given, and if unable to provide the requested opinion without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.
 
3.  Then, readjudicate the matter on appeal.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


